PER CURIAM.
Ms. Lewis, the mother of the parties’ minor child, challenges a trial court’s non-final order awarding temporary custody of the child to Mr. Lewis, the father of the child. Because the father’s motion failed to satisfy the requisite grounds which would have allowed the trial court to enter an order on an emergency motion for temporary change of custody, we reverse. See Wilson v. Roseberry, 669 So.2d 1152 (Fla. 5th DCA 1996).
Reversed and remanded for further proceedings consistent herewith.
PATTERSON, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.